Citation Nr: 0841966	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-41 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as a residual of tuberculous meningitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claim for service connection for a pulmonary disorder, to 
include as a residual of tuberculous meningitis.  In May 
2007, the veteran testified before the Board at a hearing 
that was held at the RO.  In August 2007, the Board remanded 
the claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

In July 2008, the Board requested an expert medical opinion 
from the Veteran's Health Administration.  A pulmonologist 
reviewed the veteran's claims file and noted that pulmonary 
function testing in August 2004 and September 2007 showed 
restrictive lung pathology.  Additionally, several reports of 
X-ray examination of the chest showed pleural thickening of 
the oblique fissure on lateral film, and scarring in the 
right lung apex.  The pulmonologist noted that tubercular 
pleurisy could have caused the thickening demonstrated on X-
ray, and the pleural thickening could be the reason for the 
restrictive pathology shown on pulmonary function testing.  
Obstructive pulmonary disorders, such as chronic obstructive 
pulmonary disorders, bronchitis, reactive airway disease, and 
asthma, would not result in restrictive pathology.  However, 
because the veteran had not been worked up for the etiology 
of the  pleural thickening, the pulmonologist was unable to 
determine, without resort to speculation, whether the 
thickening was due to the tuberculous meningitis with 
pulmonary involvement with which the veteran had been 
diagnosed in service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA pulmonary 
examination, the Board finds that because the etiology of the 
veteran's pleural thickening remains unclear, a remand for an 
additional examination and opinion is necessary in order to 
fairly address the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
pulmonary examination for the purpose 
of ascertaining the etiology of the 
pleural thickening noted on X-ray 
examination of the chest.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.

The examiner should provide an opinion 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the pleural thickening is 
etiologically related to pleurisy 
associated with the tuberculous 
meningitis with pulmonary involvement 
with which the veteran was diagnosed in 
service.  The examiner should provide 
the rationale for the opinion provided.  
If necessary, the examiner should 
reconcile his or her opinion with all 
other opinions of record, including the 
VHA opinion received by the Board in 
September 2008.

2.  Then, readjudicate the veteran's 
claim for service connection for a 
pulmonary disorder, to include as a 
residual of tuberculous meningitis.  If 
any decision remains adverse to the 
appellant, provide the appellant and 
his representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




